Exhibit 10.2
SRR Severance Tier I US
Form of Weyerhaeuser Company
Executive Severance Agreement
The following executive officers are covered by the Weyerhaeuser Company
Executive Severance Agreement:
Daniel S. Fulton
Ernesta Ballard
Patricia M. Bedient
James M. Branson
Lawrence B. Burrows
Srinivasan Chandrasekaran
Miles P. Drake
Thomas F. Gideon
John A. Hooper
Sandy D. McDade
The terms and conditions of the agreement are the same for all participants
except that upon termination the severance benefits paid to the Chief Executive
Officer are equal to two times the executive’s base salary and bonus. The
severance benefits paid to the remaining executive officers are equal to one and
a half times their base salary and bonus.

 



--------------------------------------------------------------------------------



 



SRR Severance Tier I US
Form of
Executive Severance Agreement
(Tier I)
Weyerhaeuser Company
January 1, 2010

 



--------------------------------------------------------------------------------



 



SRR Severance Tier I US
Contents

             
Article 1.
  Term of This Agreement     1  
 
           
Article 2.
  Definitions     1  
 
           
Article 3.
  Participation and Continuing Eligibility under this Agreement     3  
 
           
Article 4.
  Severance Benefits     3  
 
           
Article 5.
  Form and Timing of Severance Benefits     5  
 
           
Article 6.
  The Company’s Payment Obligation     5  
 
           
Article 7.
  Dispute Resolution     6  
 
           
Article 8.
  Outplacement Assistance     6  
 
           
Article 9.
  Successors and Assignment     7  
 
           
Article 10.
  Section 409A     7  
 
           
Article 11.
  Miscellaneous     7  

-i-



--------------------------------------------------------------------------------



 



SRR Severance Tier I US
Weyerhaeuser Company
___________________ (Executive)
Severance Agreement (Tier I)
     THIS EXECUTIVE SEVERANCE AGREEMENT (Tier I) is made and entered into by and
between Weyerhaeuser Company (hereinafter referred to as the “Company”) and
__________________ (hereinafter referred to as the “Executive”).
     WHEREAS, the Board of Directors of the Company has approved the Company
entering into severance agreements with certain key executives of the Company;
     WHEREAS, the Executive is a key executive of the Company;
     NOW THEREFORE, for good and valuable consideration, the Company and the
Executive agree as follows:
Article 1. Term of This Agreement
     Subject to the provisions of Article 10, this Agreement will commence on
the Effective Date and shall continue in effect for three (3) full calendar
years. However, at any time prior to the end of such three-year (3) period and,
at any time prior to the end of any extended term, the Committee may, in its
discretion, extend the term of this Agreement for any period of time up to three
(3) additional years. Notwithstanding the foregoing, this Agreement is subject
to annual review and may be amended or otherwise modified by the Committee in
its sole discretion subsequent to such annual review prior to the Effective Date
of Termination.
Article 2. Definitions
     Whenever used in this Agreement, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the word is capitalized:

  (a)   “Agreement” means this Executive Severance Agreement (Tier I).     (b)  
“Base Salary” means the salary of record paid to the Executive as annual salary,
excluding amounts received under incentive or other bonus plans, whether or not
deferred.     (c)   “Beneficiary” means the persons or entities designated or
deemed designated by an Executive pursuant to Section 11.2.     (d)   “Board”
means the Board of Directors of the Company.     (e)   “Cause” means the
Executive’s:

  (i)   Willful and continued failure to perform substantially the Executive’s
duties with the Company after the Company delivers to the Executive written
demand for substantial performance specifically identifying the manner in which
Executive has not substantially performed the Executive’s duties;

-1-



--------------------------------------------------------------------------------



 



SRR Severance Tier I US

  (ii)   Conviction of a felony; or     (iii)   Willfully engaging in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Company.

     For purposes of this Section 2(e), no act or omission by the Executive
shall be considered “willful” unless it is done or omitted in bad faith or
without reasonable belief that the Executive’s action or omission was in the
best interests of the Company. Any act or failure to act based upon
(A) authority given pursuant to a resolution duly adopted by the Board or
(B) advice of counsel for the Company shall be conclusively presumed to be done
or omitted to be done by the Executive in good faith and in the best interests
of the Company. For purposes of subsections (i)-(iii) above, the Executive shall
not be deemed to be terminated for Cause unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Board at a meeting called and held for such purpose (after reasonable
notice is provided to the Executive and the Executive is given an opportunity,
together with counsel, to be heard before the Board) finding that in the good
faith opinion of the Board, the Executive is guilty of the conduct described in
subsection (i) or (iii) above and specifying the particulars thereof in detail.

  (f)   “CIC” of the Company shall have the definition set forth in the CIC
Agreement.     (g)   “CIC Agreement” means the Executive Change in Control
Agreement between the Company and the Executive, as such agreement may be
amended, supplemented or otherwise modified from time to time, or, if such
agreement is no longer in effect, any successor agreement thereto.     (h)  
“Code” means the United States Internal Revenue Code of 1986, as amended.    
(i)   “Committee” means the Compensation Committee of the Board, or any other
committee appointed by the Board to perform the functions of the Compensation
Committee.     (j)   “Company” means Weyerhaeuser Company, a Washington
corporation (including any and all subsidiaries), or any successor thereto as
provided in Article 9.     (k)   “Disability” shall have the meaning ascribed to
it in the Company’s Retirement Plan for Salaried Employees, or in any successor
to such plan.     (l)   “Effective Date” means the date this Agreement is
executed on behalf of the Company, or such other date as the Board shall
designate.     (m)   “Effective Date of Termination” means the date on which a
Qualifying Termination occurs that triggers the payment of Severance Benefits
hereunder.     (n)   “Executive” means a key executive of the Company who has
been presented with and signed this Agreement.     (o)   “Non-Competition and
Release Agreement” is an agreement, in substantially the form attached hereto in
Annex A, executed by and between the Executive and the Company as a condition to
the Executive’s receipt of Severance Benefits.

-2-



--------------------------------------------------------------------------------



 



SRR Severance Tier I US

  (p)   “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).     (q)   “Qualifying Termination” means
any of the events described in Section 4.2, the occurrence of which triggers the
payment of Severance Benefits under Section 4.3.     (r)   “Retirement” shall
mean early or normal retirement under the Company’s Retirement Plan for Salaried
Employees.     (s)   “Severance Benefits” means Severance Benefits described in
Section 4.3.

Article 3. Participation and Continuing Eligibility under this Agreement
     3.1 Participation. Subject to Section 3.2, as well as the remaining terms
of this Agreement, the Executive shall remain eligible to receive benefits
hereunder during the term of this Agreement.
     3.2 Removal From Coverage. In the event the Executive’s job classification
is reduced below the minimum level required for eligibility to continue to be
covered by severance protection as determined at the sole discretion of the
Committee, the Committee may remove the Executive from coverage under this
Agreement. Such removal shall be effective three (3) months after the date the
Company notifies the Executive of such removal.
Article 4. Severance Benefits
     4.1 Right to Severance Benefits.

  (a)   Subject to Section 4.1(b), the Executive shall be entitled to receive
from the Company Severance Benefits, if the Executive’s employment with the
Company shall end for any reason specified in Section 4.2, and the Executive is
not (i) reemployed by the Company or any subsidiary or affiliate of the Company
whether in a salaried, hourly, temporary or full-time capacity, or (ii) retained
as a consultant or contractor by the Company or any subsidiary or affiliate of
the Company, or (iii) retained as a consultant or contractor by an entity
acquiring assets from the Company, unless the participation by the Executive has
the prior written approval of the Company’s Senior Vice President of Human
Resources.     (b)   If the Executive’s employment with the Company is
terminated as a result of the acquisition (either through the sale of assets or
the sale of stock) or the outsourcing of the services previously provided
internally by Company employees of the unit in which the Executive was employed,
and the Executive is employed by the acquiring entity, the Executive is not
eligible to receive Severance Benefits hereunder.         The Executive is not
eligible to receive both severance benefits under the CIC Agreement and
Severance Benefits hereunder. Accordingly, if the Executive receives severance
benefits under the CIC Agreement, he shall not receive Severance Benefits
hereunder. However, if the Executive suffers a Qualifying Termination, and if
the Company has undergone a CIC such that the Executive’s

-3-



--------------------------------------------------------------------------------



 



SRR Severance Tier I US

      Effective Date of Termination falls within the window period described in
Section 4.2 of the CIC Agreement, the Executive’s total Severance Benefits shall
equal the amounts described as severance benefits under the CIC Agreement
(potentially requiring additional payments to the extent the amounts already
paid as Severance Benefits hereunder do not equal the amounts payable as
severance benefits under the CIC Agreement).

     4.2 Qualifying Termination. An involuntary termination of the Executive’s
employment by the Company, authorized by the Company’s Senior Vice President of
Human Resources, for reasons other than Cause, mandatory Retirement under the
Company’s applicable policies, or the Executive’s death, Disability, or
voluntary termination of employment (whether by Retirement or otherwise) at any
time other than within twenty-four (24) full calendar months following the
effective date of a CIC shall trigger the payment of Severance Benefits to the
Executive under this Agreement.
     4.3 Description of Severance Benefits. Subject to the conditions of
Section 4.6, in the event that the Executive becomes entitled to receive
Severance Benefits, as provided in Sections 4.1 and 4.2, the Company shall pay
to the Executive and provide him with the following:

  (a)   An amount equal to _________ times the highest rate of the Executive’s
annualized Base Salary rate in effect at any time up to and including the
Effective Date of Termination.     (b)   An amount equal to _________ times the
Executive’s target annual bonus established for the bonus plan year in which the
Executive’s Effective Date of Termination occurs.     (c)   An amount equal to
the Executive’s unpaid Base Salary and accrued vacation pay through the last day
the Executive worked.     (d)   An amount equal to the Executive’s unpaid actual
annual bonus, paid for the plan year in which the Executive’s Effective Date of
Termination occurs, multiplied by a fraction, the numerator of which is the
number of days completed in then-existing fiscal year through the Effective Date
of Termination and the denominator of which is three hundred sixty-five (365).
Any payments hereunder are in lieu of bonuses otherwise payable under the
Company’s applicable annual incentive plans.     (e)   A lump sum payment of ten
thousand dollars ($10,000) (net of required payroll and income tax withholding)
in order to assist the Executive in paying for replacement health and welfare
coverage for a reasonable period following the Executive’s Effective Date of
Termination.

-4-



--------------------------------------------------------------------------------



 



SRR Severance Tier I US
     4.4 Termination for Cause or by the Executive. If the Executive’s
employment is terminated either (i) by the Company for Cause or (ii) by the
Executive, the Company shall pay the Executive his full Base Salary and accrued
vacation through the last day worked, at the rate then in effect, plus all other
amounts to which the Executive is entitled under any compensation plans of the
Company, at the time such payments are due, and the Company shall have no
further obligations to the Executive under this Agreement.
     4.5 Notice of Termination. Any termination by the Company under this
Article 4 shall be communicated by a Notice of Termination, unless the Executive
is terminated for Cause, in which case no Notice of Termination is required. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice that shall indicate the specific termination provision in this Agreement
relied upon, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.
     4.6 Delivery of Non-Competition and Release Agreement. The payment of
Severance Benefits is conditioned on the Executive’s timely execution of the
Non-Competition and Release Agreement. The Company will deliver the
Non-Competition and Release Agreement when it provides a Notice of Termination
to the Executive. The Non-Competition and Release Agreement shall be deemed
effective upon the expiration of the required waiting periods under any
applicable state and/or federal laws, as more specifically described therein.
     To support the enforcement of the Non-Competition and Release Agreement,
the parties agree that the minimum value of the Non-Competition and Release
Agreement at the time this Agreement was entered into was at least 1.5 times the
Executive’s Base Salary which has been built into the severance formula
contained in Section 4.3.
     4.7 Removal From Representative Boards. In the event the terminating the
Executive occupies any board of directors seats solely as a Company
representative, as a condition to receiving the severance set forth in
Section 4.3, the Executive shall immediately resign such position upon his
termination of employment with the Company, unless specifically requested in
writing by the Company otherwise.
Article 5. Form and Timing of Severance Benefits
     5.1 Form and Timing of Severance Benefits. The Severance Benefits described
in Section 4.3 shall be paid in cash to the Executive in a single lump sum,
subject to the Non-Competition and Release Agreement described in Section 4.6,
as soon as practicable following the Effective Date of Termination, but in no
event beyond thirty (30) days from the later of the Effective Date of
Termination and the successful expiration of the waiting periods described in
Section 4.6.
     5.2 Withholding of Taxes. The Company shall be entitled to withhold from
any amounts payable under this Agreement all taxes as legally shall be required
(including, without limitation, any United States federal taxes and any other
state, city, or local taxes).
Article 6. The Company’s Payment Obligation
     6.1 Payment Obligations Absolute. Except as provided in this Article 6 and
in Article 7, the Company’s obligation to make the payments and the arrangements
provided for herein shall be absolute and unconditional, and shall not be
affected by any circumstances, including, without

-5-



--------------------------------------------------------------------------------



 



SRR Severance Tier I US
limitation, any offset, counterclaim, recoupment, defense, or other right that
the Company may have against the Executive or anyone else. All amounts payable
by the Company hereunder shall be paid without notice or demand. Except as
provided in Section 5.1, this Article 6 and in Article 7, each and every payment
made hereunder by the Company shall be final, and the Company shall not seek to
recover all or any part of such payment from the Executive or from whosoever may
be entitled thereto, for any reasons whatsoever.
     6.2 Contractual Rights to Benefits. Subject to Sections 3.2 and 6.3, this
Agreement establishes and vests in the Executive a contractual right to the
benefits to which he may become entitled hereunder. However, nothing herein
contained shall require or be deemed to require, or prohibit or be deemed to
prohibit, the Company to segregate, earmark, or otherwise set aside any funds or
other assets, in trust or otherwise, to provide for any payments to be made or
required hereunder.
     6.3 Forfeiture of Severance Benefits and Other Payments. Notwithstanding
any other provision of this Agreement to the contrary, if it is determined by
the Company that the Executive has violated any of the restrictive covenants
contained in the Executive’s Non-Competition and Release Agreement, the
Executive shall be required to repay to the Company an amount equal to the
economic value of all Severance Benefits and other payments already provided to
the Executive under this Agreement and the Executive shall forever forfeit the
Executive’s rights to any unpaid Severance Benefits and other payments
hereunder. Additional forfeiture provisions may apply pursuant to other
agreements and policies between the Executive and the Company, and any such
forfeiture provisions shall remain in full force and effect.
Article 7. Dispute Resolution
     7.1 Claims Procedure. The Executive may file a written claim with the
Company’s Senior Vice President of Human Resources, who shall consider such
claim and notify the Executive in writing of his decision with respect thereto
within ninety (90) days (or within such longer period not to exceed one hundred
eighty (180) days, as the Senior Vice President of Human Resources determines is
necessary to review the claim, provided that the Senior Vice President of Human
Resources notifies the Executive in writing of the extension within the original
ninety (90) day period). If the claim is denied, in whole or in part, the
Executive may appeal such denial to the Committee, provided the Executive does
so in writing within sixty (60) days of receiving the determination by the
Senior Vice President of Human Resources. The Committee shall consider the
appeal and notify the Executive in writing of its decision with respect thereto
within sixty (60) days (or within such longer period not to exceed one hundred
twenty (120) days as the Committee determines is necessary to review the appeal,
provided that the Committee notifies the Executive in writing of the extension
within the original sixty (60) day period).
     7.2 Finality of Determination. The determination of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation, and application of this Agreement shall be final, binding, and
conclusive on all persons and shall be given the greatest deference permitted by
law.
Article 8. Outplacement Assistance
     Following a Qualifying Termination (as described in Section 4.2), the
Executive shall be reimbursed by the Company for the costs of all outplacement
services obtained by the Executive

-6-



--------------------------------------------------------------------------------



 



SRR Severance Tier I US
within the two (2) year period after the Effective Date of Termination;
provided, however, that the total reimbursement shall be limited to twenty
thousand dollars ($20,000) and shall be completed by the end of the calendar
year in which such two (2) year period expires.
Article 9. Successors and Assignment
     9.1 Successors to the Company. This Agreement shall be binding on the
successors of the Company.
     9.2 Assignment by the Executive. This Agreement shall inure to the benefit
of and be enforceable by each the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
hereunder had he continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s Beneficiary. If the Executive has not named a Beneficiary, then such
amounts shall be paid to the Executive’s devisee, legatee, or other designee, or
if there is no such designee, to the Executive’s estate.
Article 10. Section 409A
     All Severance Benefits payable under this Agreement are intended to comply
with the “short term deferral” exception specified in Internal Revenue Service
Notice 2005-1, or otherwise be excepted from coverage under Section 409A of the
Code (“Section 409A”). Notwithstanding the foregoing sentence, to the extent
such exception is not available and the Executive must be treated as a
“specified employee” within the meaning of Section 409A of the Code
(“Section 409A”), any Severance Benefits payable in cash and due to the
Executive on or within the six (6) month period following the Executive’s actual
termination date will accrue during such six (6) month period and will become
payable in a lump sum payment on the date six (6) months and one (1) day
following the date of the Executive’s actual termination; provided, however,
that such payments will be paid earlier, at the times and on the terms set forth
in the applicable provisions of this Agreement, if the Company reasonably
determines that the imposition of additional tax under Section 409A will not
apply to an earlier payment of such payments. In addition, this Agreement will
be interpreted, operated, and administered by the Company to the extent deemed
reasonably necessary to avoid imposition of any additional tax or income
recognition prior to actual payment to the Executive under Section 409A,
including any temporary or final treasury regulations and guidance promulgated
thereunder.
Article 11. Miscellaneous
     11.1 Employment Status. Except as may be provided under any other agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will,” and may be terminated by either the Executive or the
Company at any time, subject to applicable law.
     11.2 Beneficiaries. The Executive may designate one or more persons or
entities as the primary and/or contingent Beneficiaries of any Severance
Benefits owing to the Executive under this Agreement. Such designation must be
in the form of a signed writing acceptable to the Committee and pursuant to such
other procedures as the Committee may decide. If no such designation is on file
with the Company at the time of the Executive’s death, or if no designated
Beneficiaries survive the

-7-



--------------------------------------------------------------------------------



 



SRR Severance Tier I US
Executive for more than fourteen (14) days, any Severance Benefits owing to the
Executive under this Agreement shall be paid to the Executive’s estate.
     11.3 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
     11.4 Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. Further, the captions of this Agreement are not part of the provisions
hereof and shall have no force and effect.
     11.5 Modification. Except as provided in Article 1 and Section 3.2, no
provision of this Agreement may be modified, waived, or discharged following the
Effective Date of Termination unless such modification, waiver, or discharge is
agreed to in writing and signed by the Executive and by an authorized member of
the Committee, or by the respective parties’ legal representatives and
successors.
     11.6 Effect of Agreement. This Agreement shall completely supersede and
replace any and all portions of any contracts, plans, provisions, or practices
pertaining to severance entitlements owing to the Executive from the Company
other than the CIC Agreement, and is in lieu of any notice requirement, policy,
or practice. Without limiting the generality of the preceding sentence, the
Executive’s potential rights to severance pay, benefits, and notice under the
Weyerhaeuser Company the Executive Severance Agreement (Tier I) dated January 1,
2008 (the “2008 Agreement”) shall be completely replaced and superseded by this
Agreement and the 2008 Agreement shall be of no further force and effect. As
such, the Severance Benefits described herein shall serve as the Executive’s
sole recourse with respect to termination of employment by the Company other
than a termination that entitles the Executive to severance benefits under the
terms of the CIC Agreement. In addition, Severance Benefits shall not be counted
as “compensation,” or any equivalent term, for purposes of determining benefits
under other agreements, plans, provisions, or practices owing to the Executive
from the Company, except to the extent expressly provided therein. Except as
otherwise specifically provided for in this Agreement, the Executive’s rights
under all such agreements, plans, provisions, and practices continue to be
subject to the respective terms and conditions thereof.
     11.7 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of Washington shall be the controlling law in all
matters relating to this Agreement.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
appearing below.

                              Weyerhaeuser Company       Executive    
 
                           
By:
              By:                                  
 
  Its:               Name:        
 
                           
 
  Date:               Date:        
 
                           

-8-



--------------------------------------------------------------------------------



 



SRR Severance Tier I US
ANNEX A
NON-COMPETITION AND RELEASE AGREEMENT
FOR THE EXECUTIVE SEVERANCE AGREEMENT (TIER I)
1. Parties.
     The parties to this Non-Competition and Release Agreement are NAME (“the
Executive”), and WEYERHAEUSER COMPANY, a Washington corporation, and all
successors thereto (“Company”).
2. Date.
     The date of this Non-Competition and Release Agreement (this “Release
Agreement”) is MONTH DAY, YEAR (DATE DELIVERED TO EXECUTIVE) (the “Date of this
Agreement”).
3. Recitals.
     Executive’s employment with Company is ending. Executive is a participant
in the Weyerhaeuser Company Executive Severance Agreement (Tier I) (“Severance
Agreement”) and is eligible for Severance Benefits under the Severance Agreement
on condition Executive executes a non-competition and release agreement. This
Release Agreement sets forth the terms of Executive’s severance from Company.
4. Defined Terms.
     When defined terms from the Severance Agreement are used herein, they shall
have the same definitions as provided in Article 2 of the Severance Agreement.
5. Termination of Employment.
     (NOTE: This Section 5 may be different depending on what arrangements are
made with Executive about running out vacation or being paid for unused earned
vacation.)
     Effective MONTH DAY, YEAR, Executive’s employment with Company shall
terminate (“Termination Date”). Executive’s last day at work shall be MONTH DAY,
YEAR, after which Employee will be on paid vacation through the Termination
Date. Executive shall resign all positions with Company, whether as an officer,
employee, or agent, in each case effective on the Termination Date.
6. Payments.
     Upon expiration of the Revocation Period, defined below, without exercise
of the right to revoke, Executive shall receive or be entitled to receive the
Severance Benefits and other payments to the extent set forth in the Severance
Agreement, including, but not limited to, the forfeiture provisions of
Section 6.3 thereof.

A-1



--------------------------------------------------------------------------------



 



SRR Severance Tier I US
7. Release.
     Executive hereby releases Company, and all successors, subsidiaries, and
affiliates of Company, and all officers, directors, employees, agents, and
shareholders of Company, and each of them, from any and all claims, liability,
demands, rights, damages, costs, attorneys’ fees, and expenses of whatever
nature that exist as of the date of execution of this Release Agreement, whether
known or unknown, foreseen or unforeseen, asserted or unasserted, including, but
not limited to, all claims arising out of Executive’s employment and/or
Executive’s termination from employment, and including all claims arising out of
applicable state and federal laws, Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
the Employee Retirement Income Security Act of 1974, state and federal Family
Leave Acts, and any other applicable tort, contract, or other common law
theories; provided, however, that this release shall not extend to any
compensatory payments or other benefits due to Executive following the
expiration of the Revocation Period pursuant to the terms and conditions of any
applicable benefit plans, programs and agreements maintained by Company for the
benefit of Executive or to which Company and Executive are parties.
8. Confidentiality Agreement.
     8.1 Company’s Confidential Information. During the course of performing
Executive’s duties as a Company employee, Executive was exposed to and acquired
Company’s Confidential Information. As used herein, “Confidential Information”
refers to any and all information of a confidential, proprietary, or trade
secret nature that is maintained in confidence by Company for the protection of
its business. Confidential Information includes, but is not limited to,
Company’s information about or related to (i) any current or planned products,
(ii) research and development or investigations related to prospective products,
(iii) proprietary software and systems, (iv) suppliers or customers, (v) cost
information, profits, sales information, and accounting and unpublished
financial information, (vi) business and marketing plans and methods, and
(vii) any other information not generally known to the public that, if misused
or disclosed to a competitor, could reasonably be expected to adversely affect
the Company.
     8.2 Nondisclosure of Confidential Information. Executive acknowledges that
the Confidential Information is a special, valuable, and unique asset of
Company. Executive agrees to keep in confidence and trust all Confidential
Information for so long as such information (i) is not generally known to the
public or to persons outside Company who could obtain economic value from its
use and (ii) is subject to efforts by Company that are reasonable under the
circumstances to maintain its secrecy. Executive agrees that Executive will not
directly or indirectly use the Confidential Information for the benefit of
Executive or any other person or entity.
9. Nonsolicitation.
     9.1 Nonsolicitation of Employees. Executive agrees that for a period of two
(2) years following the Termination Date, Executive shall not directly or
indirectly solicit or attempt to induce any employee of Company, any successor
corporation, or a subsidiary of Company to work for Executive or any competing
company or competing business organization.

A-2



--------------------------------------------------------------------------------



 



SRR Severance Tier I US
     9.2 Nonsolicitation of Customers and Vendors. Executive agrees that for a
period of two (2) years following the Termination Date, Executive shall not
directly or indirectly solicit or attempt to induce any customer, vendor, or
supplier of Company to end its relationship with Company and/or conduct business
with Executive or any entity in which Executive has a financial interest.
10. Non-competition.
     Executive agrees that for a period of one (1) year following the
Termination Date, Executive shall not directly or indirectly, whether as an
employee, officer, director, shareholder, agent, or consultant, engage or
participate in any business that competes with Company, provided that nothing in
this Section 10 shall preclude Executive from (i) performing any services on
behalf of an investment banking, commercial banking, auditing, or consulting
firm or (ii) investing five percent (5%) or less in the common stock of any
publicly traded company, provided such investment does not give Executive the
right or ability to control or influence the policy decisions of any competing
business.
11. Review and Rescission Rights.
     Executive has forty-five (45) days from the Date of this Agreement (the
“Review Period”) within which to decide whether to sign this Release Agreement.
If Executive signs this Release Agreement, Executive may revoke this Release
Agreement if, within seven (7) days after signing (the “Revocation Period”),
Executive delivers notice in writing to an Executive Compensation Manager of
Company.
     This Release Agreement will not become effective, and the Severance
Benefits dependent on the execution of this Release Agreement will not become
payable, until this Release Agreement is signed, the Revocation Period expires,
and Executive has not exercised the right to revoke this Release Agreement.
     Executive may sign this Release Agreement prior to the end of the
forty-five (45) day Review Period, thereby commencing the seven (7) day
Revocation Period. Whether Executive decides to sign before the end of the
Review Period is entirely up to Executive.
     Executive will receive the same severance payments regardless of when
Executive signs this Release Agreement, as long as Executive signs prior to the
end of the Review Period and does not revoke this Release Agreement.
     Executive acknowledges that Executive’s release of rights is in exchange
for Severance Benefits to which Executive otherwise legally would not be
entitled.
12. Advice of Counsel.
     Executive acknowledges that Executive has been advised to consult with an
attorney before signing this Release Agreement.
13. Disputes.
     Any dispute or claim that arises out of or relates to this Release
Agreement shall be resolved in accordance with the provisions of Article 7 of
the Severance Agreement. Notwithstanding the

A-3



--------------------------------------------------------------------------------



 



SRR Severance Tier I US
     provisions of this Section 13, any claim by Company for injunctive relief
under the provisions of Section 8, 9, or 10 herein, or any subparts thereof,
shall not be subject to the terms of this Section 13.
14. Governing Law.
     To the extent not preempted by the laws of the United States, Washington
law governs this Release Agreement, notwithstanding its choice of law rules.
15. Entire Agreement.
     All of the parties’ agreements, covenants, representations, and warranties,
express or implied, oral or written, concerning the subject matter of this
Release Agreement are contained in this Release Agreement. All prior and
contemporaneous conversations, negotiations, agreements, representations,
covenants, and warranties concerning the subject matter of this Release
Agreement are merged into this Release Agreement. This is an integrated
agreement.
16. Miscellaneous.
     The benefits and obligations of this Release Agreement shall inure to the
successors and assigns of the parties. The parties acknowledge that the only
consideration for this Release Agreement is the consideration expressly
described herein, that each party fully understands the meaning and intent of
this Release Agreement, that this Release Agreement has been executed
voluntarily, and that the terms of this Release Agreement are contractual.
17. Severability.
     Executive agrees that each provision in this Release Agreement will be
treated as a separate and independent clause, and the enforceability of any one
clause will in no way impair the enforceability of any of the other clauses in
this Release Agreement. Moreover, if one or more of the provisions contained in
this Release Agreement, whether for the benefit of Executive or Company, are for
any reason held to be excessively broad as to scope, activity, or subject so as
to be unenforceable at law, such provision or provisions will be construed by
limiting and reducing it or them, so as to be enforceable to the maximum extent
compatible with the applicable law as it then appears.
18. Section and Paragraph Titles.
     Section and paragraph titles in this Release Agreement are used for
convenience only and are not intended to and shall not in any way enlarge,
define, limit, or extend the rights or obligations of the parties or affect the
interpretation of this Release Agreement.

                          WEYERHAEUSER COMPANY                
 
                       
By:
              Date:                              
 
  Title:                    
 
                       
 
                        [NAME OF EXECUTIVE]                
 
                       
 
              Date:                          

A-4